                          UNITED STATES DISTRICT COURT
                               DISTRICT OF MAINE


RYAN D. BURNETT,                       )
                                       )
             Plaintiff,                )
                                       )
      v.                               )     2:16-cv-00359-JAW
                                       )
OCEAN PROPERTIES, LTD.                 )
and AMERIPORT, LLC,                    )
                                       )
             Defendants.               )


 ORDER ON MOTION IN LIMINE TO EXCLUDE EVIDENCE OF ALLEGED
               AFFILIATIONS OR INDIVIDUALS

      Ocean Properties Ltd. and AmeriPort, LLC (Ocean Properties) have moved to

prevent Ryan Burnett from introducing evidence or information “regarding

individuals or entities allegedly affiliated with the Defendants” pursuant to Federal

Rules of Evidence 402 and 403.

I.    POSITIONS OF THE PARTIES

      A.     Defendants’ Motion

      In support of its motion, Ocean Properties argues that “evidence regarding

other individuals or companies, such as hotels allegedly affiliated with Defendant or

for whom AmeriPort, LLC makes reservations, is completely irrelevant. . . and [has]

no bearing on the Plaintiff’s claim that Defendants failed to accommodate his request

for push button access to the door.” Defs.’ Mot. in Limine to Exclude Evidence of

Alleged Affiliated Entities or Individuals at 2 (ECF No. 109) (Defs.’ Mot). Ocean

Properties also argues that Mr. Burnett’s intent in “introducing comments and
evidence regarding hotels allegedly affiliated with Defendants . . . is to . . . implicitly

refer to the size and the wealth of Defendants,” and “any such references would be

unfairly prejudicial under FED. R. EVID. 403.” Id. at 2. In support, Ocean Properties

cites Jay Cashman, Inc. v. Portland Pipe Line, Inc., 573 F. Supp. 2d 335 (D. Me 2008)

(granting defendant’s motion in limine as to “upstream ownership” by large oil

companies as irrelevant and unfairly prejudicial). Ryan Burnett opposed the motion.

Pl.’s Resp. in Opp. to Mot. In Limine to Exclude Evidence of Alleged Affiliated Entities

or Individuals (ECF No. 119) (Pl.’s Opp’n).

       B.     Ryan Burnett’s Response

       Ryan Burnett responds by stating that “it is not unfairly prejudicial to tell the

jury the truth about the nature of Defendants’ business . . . ‘that it is one of the largest

privately held hotel management and development companies in North America.’”

Id. at 1 (quoting Additional Attach. Ade Dep., Ex. 1 at 1 (ECF No. 120)). He further

argues that, as discussed in his opposition to the Defendants’ motion in limine

regarding the parties’ economic standing (ECF No. 116), the corporate size and

structure of the Defendants’ organization are highly relevant given the damages caps

in the statutes applicable to this case. Id. at. 2.

       Mr. Burnett also contends that information on corporate structure is essential

to questions of punitive damages, because “without such information, a jury could be

misled into thinking AmeriPort has a small number of employees and no human

resources department”, which could excuse lack of knowledge of the ADA such that a

punitive damages award may not be appropriate. Id. Finally, Mr. Burnett avers that



                                             2
whether Ocean Properties Ltd. and AmeriPort are an integrated enterprise or

separate entities is a question for the jury, as it was not determined on summary

judgment. Id. at 3.

II.    DISCUSSION

       To begin at the most basic, the ADA and the MHRA prohibit discrimination by

employers against employees. 1 Although it is unusual, the Defendants have not

conceded that they are actually Mr. Burnett’s employer under either statute and they

have denied that their enterprise is integrated. In fact, the Defendants filed a motion

to dismiss for failure to state a claim under Rule 12(b)(6) on September 6, 2016,

alleging that Ocean Properties “is not a proper party to this litigation.” Defs.’ Mot. to

Dismiss for Failure to State a Claim (ECF No. 5.) (Defs.’ Mot. to Dismiss). The

Defendants further stated:

       Plaintiff conclusorily alleges – without any supporting facts whatsoever
       – that AmeriPort was an ‘integrated enterprise’ with OPL, and that OPL
       ‘owned and operated’ the hotel in which he worked. [Compl. ¶¶ 5, 7].
       Plaintiff fails to offer any explanation as to why OPL should be treated
       as an integrated enterprise with AmeriPort or otherwise held liable as
       the ‘parent’ for AmeriPort’s alleged conduct.

Id. at 1. The Court is unaware that this fundamental question has ever been resolved

by the parties and therefore it is Mr. Burnett’s burden to establish that the

Defendants are his employers and subject to the operative statutes. On this issue,

the Defendants cannot have it both ways.           They cannot deny that they are his




1      The ADA prohibits discrimination by a “covered entity” against “employees.” 42 U.S.C. §
12112(a). An “employer” is a “covered entity.” 42 U.S.C. § 12111(2). The MHRA prohibits “any
employer” from discriminating against an employee. 5 M.R.S. § 4572(1)(A).

                                              3
employers and put Mr. Burnett to his burden of proof on this issue, and then protest

that he is seeking to admit evidence that would establish what they have denied.

        A more compelling argument offered by the Defendants is that, though

relevant, such evidence would be unfairly prejudicial. 2 Rule 403 states that “[t]he

court may exclude relevant evidence if its probative value is substantially outweighed

by a danger of one or more of the following: unfair prejudice, confusing the issues,

misleading the jury, undue delay, wasting time, or needlessly presenting cumulative

evidence.” FED. R. EVID. 403. Mr. Burnett argues that evidence of Ocean Properties’

affiliations is “not unfairly prejudicial if it is true.” Pl.’s Opp’n at 2. Even if a fact is

true, it may still be unfairly prejudicial or otherwise inadmissible under Rule 403(b).

“‘Unfair prejudice within its context means an undue tendency to suggest decision on

an improper basis, commonly, though not necessarily, an emotional one.” Old Chief

v. United States, 519 U.S. 172, 180 (1997) (internal quotations omitted) (citing

Advisory Committee's Notes on FED. RULE EVID. 403, 28 U.S.C. App., p. 860).

        Whether evidence of Ocean Properties’ alleged affiliations is unfairly

prejudicial echoes the issue raised in the Defendant’s motion to exclude evidence of

its organization’s wealth and size.            In both instances, such evidence is unfairly

prejudicial, and therefore inadmissible, when it is being offered only to appeal to the


2      The Defendants’ own recent statements have weakened its position that Tom Walsh and Ocean
Properties have no association with AmeriPort, LLC. Mr. Burnett notes that the Portland Press
Herald, in an October 8, 2018 article regarding the recent death of Mr. Walsh, wrote that he “founded
Ocean Properties.” Id. at 1. Mr. Burnett argues that this report “calls into question the veracity of
representations made by Defendants that OPL is a small entity with only 6 employees and no
connection with the hotels it owns and operates.” Id. The Defendants’ position in this issue is undercut
by multiple statements regarding the close relationship between the Defendants and Mr. Walsh in
their October 16, 2018 motion to continue trial. Defendants’ Mot. to Continue Trial Date (ECF No.
124).

                                                   4
jury’s economic bias, but information regarding a defendant’s wealth or size is not

inherently “unlawful or inappropriate.” Rooney v. Sprague Energy Corp., 519 F.

Supp. 2d 110, 130 (D. Me. 2007) (citing State Farm Mut. Auto. Ins. Co. v. Campbell,

538 U.S. 408, 427–28, (2003)).

       The Court is unaware exactly what evidence is contested here. In general, the

Court views evidence of the Defendants’ status as Mr. Burnett’s employers, including

their place in the corporate chart, as proper evidence to the extent it establishes an

employer relationship with Mr. Burnett. There are, however, outer limits of such

evidence, which the Court will monitor to make certain that Mr. Burnett is not

appealing to the juror’s presumed prejudice against large, complicated corporations.

III.   CONCLUSION

       The Court DENIES Defendants’ Motion in Limine to Exclude Evidence of

Alleged Affiliated Entities or Individuals (ECF No. 109).

       SO ORDERED.

                                       /s/ John A. Woodcock, Jr.
                                       JOHN A. WOODCOCK, JR.
                                       UNITED STATES DISTRICT JUDGE

Dated this 23rd day of October, 2018




                                          5
